            Case 5:20-cv-06026-NC Document 18 Filed 03/19/21 Page 1 of 2




 1 ROMAN OTKUPMAN, CSBN 249423
     roman@olfla.com
 2 OTKUPMAN LAW FIRM, A LAW CORPORATION
   5743 Corsa Ave., Suite 123
 3 Westlake Village, CA 91362
     Telephone: 818. 293.5623
 4 Facsimile: 818.850.1310
 5 Attorney for Plaintiff
 6 Valerie Camarillo
 7 JAMES T. CONLEY, SBN 224174
     james.conley@ogletree.com
 8   JILL L. SCHUBERT, SBN 305252
     jill.schubert@ogletree.com
 9   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
10   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
11   Telephone: 916-840-3150
     Facsimile:     916-840-3159
12
     Attorneys for Defendant,
13 Wal-Mart Associates, Inc.
14                                   UNITED STATES DISTRICT COURT
15
                                    NORTHERN DISTRICT OF CALIFORNIA
16
     VALERIE CAMARILLO,                              CASE NO.: 5:20-cv-6026
17
                       Plaintiff,                     ORDER FOR DISMISSAL WITH
18                                                    PREJUDICE
            vs.
19
     WAL-MART ASSOCIATES, INC., a
20 Delaware Corporation, and DOES 1 through
     100, inclusive,
21
                          Defendants.
22
23
24
25
26                                         ORDER

27          The Joint Stipulation for Dismissal with Prejudice submitted by Plaintiff, VALERIE
28 CAMARILLO and Defendant, WAL-MART ASSOCIATES, INC. is approved. IT IS
            Case 5:20-cv-06026-NC Document 18 Filed 03/19/21 Page 2 of 2




     ORDERED THAT: the entire action, including all claims and counterclaims stated herein
1
2 against all parties, is hereby dismissed with prejudice, pursuant to Federal Rule of Civil
3 Procedure, Rule 41(a)(1)(ii); and the Parties are to bear their own costs and attorneys’ fees.
4
5                                                                       ISTRIC
                                                                   TES D      TC
                                                                 TA
6




                                                                                               O
                                                            S




                                                                                                U
                                                           ED
     Dated:__________________
              March 19, 2021                   _____________________________




                                                                                                 RT
                                                       UNIT
7                                                                     NTED
                                                                 GRAJudge
                                               United States District




                                                                                                     R NIA
8
                                                                                             usins
                                                                                 ael M. Co




                                                       NO
                                                                          than
                                                                 Judge Na




                                                                                                     FO
9



                                                        RT




                                                                                                 LI
                                                                ER



                                                           H




                                                                                               A
10                                                                   N                 F
                                                                                                C
                                                                         D IS T IC T O
                                                                               R
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                               2
                         ORDER FOR DISMISSAL WITH PREJUDICE
